 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 261,Lithographers and Photoengravers Interna-tionalUnion, AFL-CIOandManhardt-Alexander,Inc. andLester R. Gotthelf. Case 3-CB-1651February 15, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn September 13, 1971, Trial Examiner John G.Gregg issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions and to adopt his recom-mended Order as modified.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Local 261, Lithographers and PhotoengraversInternationalUnion, AFL-CIO, its officers, agents,and representatives, shall take the action set forth in theTrial Examiner's recommended Order, as so modified:1.Delete from paragraph 2(c) the words "bothLester Gotthelf and Manhardt-Alexander" and substi-tute the words "Lester Gotthelf."2. Substitute the attached notice for the Trial Ex-aminer's notice.to go to the plant in the morning to shut down theequipment. Gotthelf did so, spending approximately 2hours at this task. Assuming that employees could layclaim to this work, I see no reason why an employerfaced with such a situation cannot ask his supervisorystaff to shut down the equipment if he chooses to do sorather than asking the employees to return to work forthat purpose. Gotthelf's performance of this work in noway undercut or diminished the striking employeeslegitimate strike pressures.Accordingly, I find that the Union's expulsion ofGotthelf because of his performance of work reasona-bly constituting part of his supervisory responsibilitiesrestrained and coerced the Employer in the selection ofa representative chosen by him to settle grievances inviolation of Section 8(b)(1)(B).I join in the modification of the recommended Ordermade by my colleagues. I also agree that Respondentshould be required to read the notice to its membership,but not "to dissipate the coercive effect of the unfairlabor practices on Respondent's membership," the rea-son advanced for the reading requirement by the TrialExaminer. I fail to see how the unfair labor practicescoerced or restrained the membership in any particu-lar.The membership did, however, approve and ratifythe discipline meted out to Gotthelf as required underthe Respondent's by-laws. I believe the reading require-ment serves the educational function of informing themembers that the discipline approved and ratified bythem constituted an unfair labor practice. Presumably,the membership will be guided by such informationwhen asked to ratify disciplinary action in future cases.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentMEMBER FANNING, concurring:I concur in the result herein. In my view, the workwhich Gotthelf, a supervisor, performed cannot prop-erly be construed as struck work within the meaning ofmyWisconsin Electric2andIllinois Bell'decisions. TheTrial Examiner found without exception being takenthatAlexander,Gotthelf's superior, was concernedthat expensive equipment had not been taken care of towithstand a long strike. He therefore directed GotthelfWe do not adopt the Trial Examiner's remedy insofar as it requires theRespondent to make whole Manhardt-Alexander for costs incurred by Man-hardt-Alexander in providing substitute coverage for Gotthelf Such costsare too remote to be a proper subject for a make whole remedyLocal Union No 2150, International Brotherhood of Electrical Work-ers,ALF-CIO (Wisconsin Electric Power Co),192 NLRB No 16International Brotherhood of Electrical Workers, AFL-CIO, and Local134 (Illinois Bell Telephone Company),192 NLRB No 17-The National Labor Relations Board having foundafter a trial that we violated Federal Law by expellingLester Gotthelf from membership in the Union becausehe crossed a picket line and continued to work duringa strike, we hereby notify the employees of Manhardt-Alexander that:WE WILL NOT in any manner restrain or coerceManhardt-Alexander, Inc., in the selection of rep-resentatives chosen by it for the purposes of collec-tive bargaining or the adjustment of grievances.WE WILL expunge all records or other evidencein our files of the proceedings in which LesterGotthelf was expelled.WE WILL revoke and rescind the expulsion im-posed on Lester Gotthelf and restore him to mem-bership with all rights and benefits as though he195 NLRB No. 80 LITHOGRAPHERS,LOCAL 261409had not been expelled and give written notice ofsuch action to Gotthelf.WE WILL make whole Lester Gotthelf for finan-cial disbursement incurred in providing substitutebenefits occasioned by the unlawful expulsiontogether with interest thereon at the rate of 6 per-cent per annum.WE WILL read this notice to our assembledmembership at two consecutive regular member-shipmeetings.LOCAL 261,LITHOGRAPHER ANDPHOTOENGRAVERSINTERNATIONAL UNION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Ninth Floor, FederalBuilding, 111 West HuronStreet,Buffalo,New York 14202, Telephone 716-842-3100.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG, Trial Examiner: This case was triedbefore me at Buffalo, New York, on July 26, 1971, based uponan unfair labor practice charge filed by Lester R. Gotthelf onMarch 30, 1971, as amended on April 26 and April 29, 1971,and a complaint issued by the General Counsel on May 3,1971. The complaintallegesin substance that Gotthelf wasexpelled by the Respondent Union in violation of Section8(b)(1)(B) of the National Labor Relations Act, because hecontinued to work for Manhardt-Alexander during a strikeor work stoppage. The Respondent Union duly filed an an-swer on May 10, 1971, denying the commission of unfairlabor practices.Upon the entire record, including my observation of thewitnesses as they testified, I make the following:FINDINGS ANDCONCLUSIONSIJURISDICTIONManhardt-Alexander, Inc., herein called Manhardt-Alex-ander, is, and has been at all times material herein,a corpora-tion duly organized under, and existing by virtue of, the lawsof the State of New YorkAt all times material herein, Manhardt-Alexander main-itamed its principal office and place of business at 693 SenecaStreet, in the city of Buffalo, and State of New York, hereincalled Seneca Street plant, and is, and has been at all timesmaterial herein, engaged at said plant and location in thebusiness of commercial color lithographic printing. The Re-spondent's Seneca Street plant is the only plant involved inthis proceeding.During the past year, Manhardt-Alexander in the courseand conduct of its business operations, purchased, trans-ferred, and delivered to its Seneca Street plant, ink, paper,printing plates, and other goods and materials, valued inexcess of $50,000 of which goods and materials valued inexcess of $50,000 were transported to said plant directly fromStates of the United States other than the State of New Yorkand in foreign commerce directly from foreign countries.Manhardt-Alexander, is, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.The Respondent Union, Local 261, Lithographers andPhotoengravers International Union, AFL-CIO is, and hasbeen at all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESThe complaintalleges essentiallythat the Respondent Un-ion brought Gotthelf up on charges before its executiveboard, and then expelled Gotthelf from membership becausehe had continued to work for Manhardt-Alexander during astrike or work stoppage.A. The FactsThere is little dispute as to the significant facts herein. Therecord establishes the fact that all times material herein theRespondent Union had been party to a collective-bargainingagreement with Manhardt-Alexander, the most recent ofwhich became effective October 4, 1970, and would expire byits term onOctober 6, 1973, and thatat all times materialherein the parties had been working under this agreement,although it was not formally executed. It is also establishedthat Gotthelf is a supervisor within the meaning of Section2(11) of the Act and that he possessed and exercised griev-ance adjustment authority on behalf of Manhardt-Alexander.The record also establishes that on or about December 2,1970, members of the Respondent Union employed by Man-hardt-Alexander engaged in a strike or work stoppage andengaged in picketing at the Respondent's Seneca Street plant.During the strike and picketing referred to above on Decem-ber 2, 1970, Gotthelf crossed the picket line and continued towork for Manhardt-Alexander at the Seneca Street plant. Thestrike lasted one day and the men returned thereafter.On or about January 22, 1971, the Respondent broughtGotthelf up on charges before its executive board and on orabout February 5, 1971, the Respondent expelled Gotthelffrom membership because he had crossed the picket line.Credited and uncontroverted testimony of record by Mel-vin Alexander, president of Manhardt-Alexander, and cor-roborated by credited and uncontroverted testimony ofrecord by Lester Gotthelf establishes the fact that on theevening before the strike Alexander realized that the Com-pany had a strike on its hands because of a notice sent to allemployees by the Union indicating they were to leave thepremises when the shift ended. Since Alexander anticipatedthat the expensive equipment was going to be out of operationfor a considerable length of time, certain precautions had tobe taken to obviate damageAlexander called Gotthelf and told him he was not satisfiedwith the way the equipment had been left in the plant at theclose of the day on December 1, 1970, and he advisedGotthelf that in his opinion proper precautions for an ex-tended shutdown had not been taken. Alexander instructedGotthelf to come in the following morning and check out the 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment as a precautionary measure and that that was allhe was to do.Alexander testified that on the next day, December 2, 1971,the morning of the strike he went to the office where he wastold by Gotthelf that Gotthelf had cleaned up some rollers onthe press that requiredcleaning andhad cleaned out thealcohol system which was required if the presses were to beout of operation for a while and had performed an additionaltask consisting of an ink inventory. Gotthelf left at 11:30 a.m.that morning.When Alexander learned subsequently that Gotthelf wasbrought up on charges by the Union he wrote a letter datedFebruary 2, 1971, in which he advised the Union that Got-thelf had entered the plant the morning of the strike at Alex-ander's request. "Normally we do not request any of oursupervisory people to cross the picket line, it they deem itinappropriate.... The situation that prompted the request onmy part was because I was not satisfied with one of the piecesof the press equipment left by our employees at the end of theday. Anticipating that it may be a strike of many days or evenweeks, I asked Mr. Gotthelf to come in and check it out, inorder to protect our investment. He was here only for acouple of hours and in that time he rectified the condition." In this letter Alexander requested the Union to recon-sider its actions against Gotthelf.The record also establishes the fact that prior to his expul-sion from the Union, Gotthelf participated in union benefitsand was in both the union pension fund and the companypension plan, but that subsequent to the expulsion and afterthe shop steward refused to accept contributions by the Com-pany on Gotthelf's behalf Gotthelf was excluded from theunion pensionfund and included only in the company pen-sion plan. The record also establishes the fact that subsequentto his expulsion Gotthelf was provided with certain substitutehealth and welfare benefits by Manhardt-Alexander.B. Analysis, Discussion, Findings, and ConclusionsThere is ample evidence on this record to establish the factand I find that Gotthelf was a supervisor within themeaningof Section 2(11) of the Act and that he had authority andexercised the authority to represent Manhardt-Alexander inthe adjustment of grievances.Whether or not these wererumor complaints or formal grievancesisnot significant inlight of the Board's decision inToledo Locals Nos. 15-P and272 of the Lithographers and Photoengravers InternationalUnion, AFL-CIO (The Toledo Blade Company, Inc.),175NLRB No. 173.It is clear and I find that Gotthelf was expelled from mem-bership in the Union because he crossed the picket line andcontinued to work for Manhardt-Alexander during thestrike.As the Board stated recently inLocal Union No. 2150,International Brotherhood of ElectricalWorkers, AFL-CIO(Wisconsin Electric Power Co.),192 NLRB No. 16, "Whenthe underlying dispute is between the employer and the unionrather than between theunion andthe supervisor then theunion is precluded in taking disciplinary action by Section8(b)(1)(B). Theintent isto prevent the supervisor from beingplaced in a position where he must decide either to supporthis employer and thereby risk internal union discipline orsupport the union and thereby jeopardize his position withthe employer. To place the supervisor in such a position castsdoubt both upon his loyalty to his employer and upon hiseffectiveness as the employer's collective bargaining andgrievance adjustment representative. . . "Accordingly, since the underlying dispute herein is clearlybetween employer and union, the Union's expulsion ofGotthelf restrained and coerced Manhardt-Alexander in itsright to continue to rely on Gotthelf to exercise his super-visory functions as well as to adjust grievances and clearlycoerced Manhardt-Alexander in its choice of representativesin the handling of grievances.Dallas Mailers Union Local No.143, et al. v. N.L.R.B.,455 F.2d 730 (C.A.D.C. June 25,1971), and accordingly is an unfair labor practice in violationof Section 8(b)(1)(B) of the Act.Toledo Locals Nos. 15-P, etal. supra.The Respondent urges that should it be concluded hereinthat the expulsion of Gotthelf by the Union for crossing thepicket line is unlawful as a violation of Section 8(b)(1)(B) ofthe Act, nevertheless this case should be distinguished on thebasis that Gotthelf is a nonworking supervisor, is outside thebargaining unit, and that Section 8(b)(1)(B) is therefore notapplicable.I am not persuaded by this distinction, if distinction it be.The fact that Gotthelf is a nonworking supervisor in myopinion in no way dilutes the rationale of the Board as appliedinWisconsin Electric Power Co., supra.It is the Respondent'sact of driving a wedge between a supervisor clothed withgrievance-adjusting authority and his employer that is inter-dicted.As for the Respondent's additional contention thatbecause Gotthelf was allegedly not covered by the agreementitwas not required to include Gotthelf in its health andwelfare programs the answer is obviously that the Unionnevertheless did so. It is the unlawful act of expulsion that isthe direct cause of the loss of benefits to Gotthelf and theimposition of additional costs on the Employer herein inproviding substitute coverage.Accordingly I find, and conclude, that by expelling Got-thelf from membership in the Union because he crossed thepicket line and continued to work for Manhardt-Alexander,the Union violated Section 8(b)(1)(B) of the Act.I find it unnecessary, if not inappropriate, to explore therespective rights of the parties herein in the event the Unionhad or were to expel Gotthelf for lawful reasons and not asfound herein in violation of Section 8(b)(1)(B) of the Act.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Union set forth in section II, above,occurring in connection with the operations of the Companydescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof Section 2(5) of the Act.2.Manhardt-Alexander is an employer within themeaningof Section 2(2), engaged in commerce within themeaning ofSection 2(6) and business activities affecting commerce withinthe meaning of Section 2(7) of the Act.3.At the times material herein Lester Gotthelf has been asupervisor of the Company within themeaningof Section2(11) of the Act and is a representative of the Company forthe purposes of adjustment of grievances within themeaningof Section 8(b)(1)(B) of the Act.4. By expelling Lester Gotthelf on February 5, 1971, frommembership in good standing in its organization because hecrossed a picket line and continued to work during a strikeor work stoppage and by continuing such expulsion in effect,the Union has committed and is committing unfair laborpractices within themeaningof Section 8(b)(1)(B) of the Act. LITHOGRAPHERS,LOCAL 261411THE REMEDYHaving found that the Respondent engaged in certain un-fair labor practices, I shall recommend an order that it ceaseand desist therefrom and that it take certain affirmative actionas specified below, which is necessary to remedy and toremove the effects of the unfair labor practices and to effectu-ate the policies of the Act.I shall recommend an order that Respondent revoke andrescind the action of expulsion imposed on Lester Gotthelfand that it restore Gotthelf to membership with all rights andbenefits as though he had not been expelled and that Gotthelfbe made whole for any financial loss occasioned by the unlaw-ful expulsion, that it give written notice of such action toLester Gotthelf. I shall also recommend an order that Re-spondent not only post the notice to members attached as anappendix hereto but that it provide additional signed copiesfor posting by Manhardt-Alexander (it being willing) andthat an officer of the Respondent read said notice at twoconsecutive meetings of the assembled membership. The lat-ter action is considered necessary to dissipate the coerciveeffect of the unfair labor practices on the Respondent's mem-bership which approved the expulsion in a regular meeting.Finally, I shall recommend an order that the Respondentmake whole Manhardt-Alexander for the cost of substitutebenefits incurred by reason of the unlawful expulsion.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,Ihereby issue the following recommended:'ORDERLocal 261,Lithographers and Photoengravers Interna-tional Union,AFL-CIO, its officers,agents, and representa-tives,shall:1.Cease and desist from in any manner restraining andcoercing Manhardt-Alexander in the selection of representa-'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,and RecommendedOrder herein shall, as provided inSection 102 48 of theRules and Regulations,be adopted by theBoard andbecome itsfindings, conclusions,and order, and all objections thereto shallbe deemed waived forall purposestives chosen by it for the purposes of collective bargaining orthe adjustment of grievances.2.Take the following affirmative action:(a) Expunge all records or other evidence in their files ofthe Respondent Union's proceedings in which Lester Got-thelf was expelled by Respondent Union.(b) Revoke and rescind the expulsion imposed on LesterGotthelf and restore Gotthelf to membership with all rightsand benefits as though he had not been expelled, and givewritten notice of such action to Gotthelf.(c)Make whole both Lester Gotthelf and Manhardt-Alex-ander for the cost of substitute health and welfare benefitsoccasioned by the unlawful expulsion together with interestthereon at 6 percent per annum.(d) Post at its office and meeting places in Buffalo copiesof the attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 3,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any othermaterial.(e) Forward signed copies of said notice to the RegionalDirector for posting by Manhardt-Alexander, it being will-ing, at all locations where notices to employees are cus-tomarily posted.(f)Read said notice to its assembled membership at twoconsecutive regular membership meetings.(g)Notify the Regional Director for Region 3, in writing,within 20 days from the date of receipt of this decision whatsteps the Respondent has taken to comply herewith.''In the event that theBoard'sOrder is enforced by a judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read"Notifythe Regional Director for Region 3, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."